                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

                                                 §
ABDUL KARIEM LUQMAN,                             §
                                                 §
       Petitioner,                               §
                                                 §
v.                                               §          Case No. 6:18-CV-294-JDK-JDL
                                                 §
UNITED STATES OF AMERICA,                        §
                                                 §
       Respondent.                               §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

       Petitioner Abdul Kariem Luqman, an inmate proceeding with counsel, filed the above-

styled and numbered petition for a writ of habeas corpus. The case was referred to United States

Magistrate Judge John D. Love pursuant to 28 U.S.C. § 636. On September 24, 2019, the

Magistrate Judge issued a Report and Recommendation (Docket No. 11), recommending that

Petitioner’s ineffective assistance of counsel claims be dismissed. Id. at 8.

       This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

§ 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

(5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

(extending the time to file objections from ten to fourteen days). Here, Petitioner did not file

objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s findings

for clear error or abuse of discretion and reviews his legal conclusions to determine whether they

are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,




                                            Page 1 of 2
492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

       Having reviewed the Magistrate Judge’s Report and Recommendation, the Court adopts

the Report and Recommendation of the United States Magistrate Judge (Docket No. 11) as the

findings of this Court.

       Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 11)

be ADOPTED. It is further

       ORDERED that the above-styled motion to vacate or correct sentence is DISMISSED

WITH PREJUDICE. It is further

       ORDERED that Petitioner Abdul Kariem Luqman is DENIED a certificate of

appealability sua sponte.

       So ORDERED and SIGNED this 3rd             day of December, 2019.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE




                                           Page 2 of 2
